Valente, J.
(concurring). I concur; but would add that in any event there must be a reversal of the judgment herein. The false arrest cause of action was bottomed on a claim that the information upon which. plaintiff was prosecuted in Special Sessions was a nullity since it had never been sworn to in the manner prescribed by law. The Trial Justice charged the jury that if they decided that the information was duly sworn to, then plaintiff must lose on his claim for false imprisonment; but if the jury decided that there was no due swearing “ then the Court of Special Sessions had no jurisdiction over Schildhaus, and the plaintiff is entitled to a verdict at your hands on his first cause of action
In my opinion, the issue of whether the Court of Special Sessions had jurisdiction should not have been submitted to the jury. By the verdict of acquittal by the Court of Special Sessions— a verdict based on the weight of the evidence — there was a tacit judgment by that court on the litigated question of jurisdiction. That judgment on the issue of jurisdiction could" *413not be collaterally assailed in the instant action. It should have been conclusively presumed, since without jurisdiction the Court of Special Sessions would not have had the power to pass upon the merits of the case. Consequently, the Trial Justice should not have left that question for the jury.
Rabin, J. P., McNally, Stevens and Steueb, JJ., concur in Per Curiam opinion; Valente, J., concurs in result and in the majority opinion, in opinion.
Judgment so far as appealed from unanimously modified on the law and on the facts and the complaint dismissed in its entirety, with $50 costs to the appellant.